Citation Nr: 0837043	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  07-36 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Entitlement to service connection for hammertoes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1956 to June 
1959. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2005 rating decision rendered by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The veteran testified before the undersigned Veterans Law 
Judge in March 2008.  A transcript of the hearing is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for diabetes mellitus 
and hammertoes.  The Veterans Claims Assistance Act of 2000 
(VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 
5103A (West 2002), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. 

The veteran contends that he was diagnosed with diabetes in 
service and that his feet would bother him while marching in 
service.  The Board notes that the veteran's service medical 
records were presumably damaged in a fire-related incident.  
However, the veteran's has indicated through his 
representative that obtaining unit or morning reports for the 
days the veteran was out sick may be beneficial to his claim.  
Thus, this required development must be accomplished prior to 
appellate review of the veteran's claim.

In light of the discussion above, the Board has concluded 
that further development is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request, as 
appropriate, any morning records and or 
sick call reports.  

2.  The AOJ should request the complete 
personnel record.

3.  The AOJ should request a copy of the 
DD-214 from the veteran.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


